Citation Nr: 0202883	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  95-28 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a high-
voltage electrical shock, to include heart disease and a 
cognitive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1948.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran's claim 
for entitlement to service connection for residuals of radio 
frequency shock was not well-grounded.

As an initial matter, the Board notes that attempts to locate 
the veteran's service medical records were unsuccessful.  
Apparently, his records were destroyed in the accidental fire 
at the National Personnel Records Center (NPRC) in 1973.  
Further, in November 1996, the Board remanded the issue to 
the RO for further development.  However, in the meantime, 
the veteran's claims file was lost.  As a result there has 
been an attempt to rebuild the appellant's claims folder and 
that is the record now before the Board for consideration.  
The appellant's spouse has recently indicated in written 
correspondence that she and the appellant have provided all 
information that they have.

By decision of the Board in July 2000, it was determined that 
entitlement to service connection for residuals of a high-
voltage electrical shock, to include heart disease and a 
cognitive disorder, was denied.  This decision was appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  While the appeal was pending, the Office of General 
Counsel for VA filed a Motion requesting that the Court 
vacate the decision by the Board and remand the case for 
additional development of the evidence and readjudication of 
the claim.  This Motion was made as a result of a change in 
the law governing the issue on appeal.  The veteran was 
notified of the Motion and did not oppose it.  The Court 
granted the Motion in July 2001 and the case was returned to 
the Board for compliance with the directives that were 
specified by the Court.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for residuals of a high-voltage electrical 
shock, to include heart disease and a cognitive disorder has 
been obtained by the RO.

2.  The veteran's service medical records were apparently 
destroyed in the accidental fire at the NPRC, and his claims 
file was lost subsequent to the Board's prior remand.  The 
folder has been rebuilt to the extent possible.  There is no 
indication that there is any additional evidence that would 
lead to a different outcome in this claim. 

3.  The competent medical evidence does not relate the 
currently diagnosed heart disease or cognitive disorder with 
any event or occurrence on active duty service.  

4.  There is no competent evidence of a cognitive disorder 
during service, and no heart disease was shown within 1 year 
following separation from service.


CONCLUSION OF LAW

The residuals of a high-voltage electrical shock, to include 
heart disease and a cognitive disorder, were not incurred in 
or aggravated by the veteran's active duty service, and heart 
disease may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the prior claims file was lost, the Board will rely 
on the information contained in the 1996 remand in analyzing 
the claim and take at face value the credibility of the 
evidence contained therein.  The evidence was provided as 
part of the reason that the additional development was 
undertaken.  

It is reported that the lost claims file contained a 
separation examination report dated in December 1948 and 
daily sick reports dated November 1947 to August 1948 from 
the veteran's unit.  The separation examination revealed no 
complaints, symptomatology, or findings of any heart disease 
or cognitive defect, and demonstrated a normal clinical 
evaluation of the veteran's cardiovascular system.  Moreover, 
there was no pertinent history recorded, nor were there any 
burn scar residuals noted.  The day sick reports indicated 
that the veteran was reported sick on five separate days: May 
5, 12, and 19, 1948 and July 7, 1948 (for three days), and 
July 13, 1948.  The reason for the sick days was not 
specifically reported.

A VA examination report conducted in March 1995 indicated 
that the veteran and his wife reported complaints of 
intermittent back pain and diminishing cognitive functioning.  
The veteran reported a past medical history of myocardial 
infarction in 1978, but denied chest pain, orthopnea, or 
dyspnea.  Peripheral vessels were equal and symmetrical 
bilaterally.  The diagnoses included coronary artery disease, 
status/post myocardial infarction.  It was also noted that 
there was some change in the cognitive functioning.  The 
changes were thought to be vascular in etiology.

At a personal hearing in August 1995, the veteran testified 
that he repaired electronic hardware during service.  He 
related that he was inspecting a repaired transmitter in 
early 1948 when someone turned on the unit sending 2700 volts 
RF into his hands and out through his elbow.  He reported 
that he was initially unconscious and hospitalized for three 
to four weeks with acid blisters on his body.  He stated that 
he had no residuals from the injury at that time but 
contended that the injury precipitated a heart attack in 
1978, and other problems.  

The veteran also offered into evidence at his personal 
hearing, letters from his brother and wife.  An undated 
letter from his brother indicated that the family was 
notified in late spring or early summer 1948 that the veteran 
was in a hospital recovering from burns on his hand and arms, 
and blisters on his body.  He reported that the veteran was 
working on electrical equipment and received an electrical 
shock.  The veteran's wife indicated by letter that the 
veteran had been relating to her since 1953 his high voltage 
accident experienced during service.  She stated that the 
injuries caused extensive memory loss as well as permanent 
damage to his heart, brain, and spine and that she believed 
his cognitive and emotional disabilities were the direct 
result of the incident.  As part of the initial claim, the 
veteran also submitted excerpts of several medical journal 
articles and a newspaper article in support of the 
proposition that cardiovascular arrhythmias, psychological 
disorders, and neurological complications could occur from 
high-voltage electric injury and that the symptoms may not 
appear until months or years later.

In November 1996, the Board remanded the claim for further 
development, including additional records and a VA 
examination.  As part of the remand, the veteran underwent a 
VA heart examination in July 1997.  Parenthetically, the 
Board notes that the examiner had the veteran's claims file 
at the time of the examination.  There, the veteran reported 
that the first problem with his heart occurred in 1978, after 
he developed a pain in the back of his neck.  A subsequent 
cardiac catheterization showed a coronary occlusion.  After a 
physical examination, the final diagnoses included 
arteriosclerotic heart disease, coronary artery disease, and 
mild congestive heart failure.  The examiner remarked that 
the veteran had undergone a major electrical shock in 1948 or 
1949 but did not develop heart problems until the 1970s.  At 
the time of the electrical shock, there was no evidence of 
cardiac irregularity nor was cardiac irregularity noted 
subsequently.  The examiner concluded that it was reasonable 
that other factors, such as obesity, hyperlipidemia, and the 
natural progression of disease, was responsible for the 
veteran's heart trouble, rather than the electrical shock.

The veteran also underwent a VA examination for his claimed 
cognitive deficit in July 1997.  The veteran reported that in 
service he worked repairing transmitters and receivers.  One 
day while doing this work, he received an electric shock and 
the veteran stated he was hospitalized for one month.  After 
return to civilian life, the veteran went to college and 
obtained a degree in electronics engineering and went to work 
for a company for about thirty years.  He quit as he had been 
given the opportunity to retire early.  He reported that in 
1978, he had a heart attack.  His activities included 
walking, swimming, going out on a motorboat and going out to 
dinner.  He was seen by a physician who gave him medication 
to lower his cholesterol.  The veteran reported that his 
emotional problems were that he had difficulties with names 
and had this problem since 1986 or 1987.  

After examination, it was determined that examination did 
reveal some cognitive disorder.  The summary was that the 
veteran, while on active duty, received an electric shock, 
that according to him put him in the hospital for a while.  
After discharge from the service, he was able to go to 
college, complete his degree as an electronics engineer, and 
work for a company for thirty years in the same capacity.  
The veteran gave a history of cardiovascular disorder, with a 
heart attack and probably with high cholesterol and 
overweight for a number of years.  Since 1986 or 1987, as the 
veteran stated, he had been starting to notice some deficits 
in his cognitive function which did not seem to be severe at 
the present time.  From all of the above, the veteran 
presented some symptoms that were related to the vascular 
system which seemed to be affecting not only his heart but 
the rest of his body and according to the history and 
impression on examination, the condition had no relation 
whatsoever with the electric shock that the veteran had while 
on active duty.  The diagnosis included cognitive disorder 
secondary to vascular disorder, not electric shock.  

Received in August 1998 was a statement from the veteran's 
spouse noting that the circumstances of the veteran's 
experience in service as related by her were that while in 
service the veteran was inspecting transmitters and a German 
soldier attempted to kill the veteran with electricity.  The 
veteran was severely wounded and had pain and disabilities 
subsequently.

Received were copies of summaries from medical treatises that 
discuss high voltage electrical injury and delayed onset of 
spinal cord injury of several days; long term cognitive and 
emotional deficits are reported in electric injury survivors; 
and neuropsychiatric symptoms as a symptom of electrical 
injury, which may develop over time.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed as to the claim 
for service connection for residuals of a high-voltage 
electrical shock, to include heart disease and a cognitive 
disorder.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
regard there has been notice as to information needed, 
medical opinions have been obtained, and there has been a 
rating decision and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The appellant and his representative through 
letters and statements of the case with supplements thereto, 
have been notified as to evidence and information necessary 
to substantiate the claims.  There is no evidence that there 
are additional records that could be obtained, nor is there 
evidence that the claim would be substantiated by the 
administration of another examination.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  The 
appellant's spouse has recently written to the VA to report 
that they had sent as much evidence as they had in their 
possession.

As noted above, the veteran's medical records from his period 
of active service are unavailable, presumably having been 
destroyed in a fire in the early 1970s at the National 
Personnel Records Center (NPRC).  In cases where service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, Vet. 
App. 365 (1991).  Additionally, the veteran's claim file was 
lost subsequent to a Board remand in November 1996.  In this 
case, it appears that an attempt was made to rebuild the 
claims file and efforts were made to obtain all available 
post service records.  Further, there is no indication that 
an electrical shock did not occur in service.  The issue in 
this case lies in the relation of the purported electrical 
shock in service to the veteran's current disabilities of 
heart disease and cognitive disorder.  As to this issue, the 
current examination reports of record are sufficient to 
properly decide the veteran's claim. 

While the entire claims file has not been rebuilt, there is 
no showing that any records contained therein would contain 
any information regarding the etiology of the disability at 
issue different from that contained in the July 1997 VA 
examination reports that provide full and complete accounts 
of the veteran's disability and are sufficient to adjudicate 
the veteran's claim.  There is additionally no contention 
that there are additional treatment records not of record 
that would contain different information than that in the VA 
examination reports.  Therefore, no useful purpose would be 
gained in remanding this case for further attempts to rebuild 
the claims file or for any additional treatment records.  
There is no reasonable basis for a change in the outcome if 
any additional records are obtained.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).

Further, where a veteran served 90 days or more during a war 
period or after December 31, 1946 and heart disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the above evidence, the Board finds that the 
competent evidence of record does not establish that there is 
an etiological or causal relationship between the veteran's 
currently-diagnosed heart disease or cognitive deficit and an 
electrical shock sustained during military service, his 
contentions to the contrary notwithstanding.  First, while 
there are no contemporaneous medical records associated with 
the claims file, the most recent VA examiner specifically 
opined that even a "major" electrical shock in 1948 or 1949 
would not be responsible for the veteran's current heart 
disease.  Another examiner noted that the cognitive disorder 
was not due to electric shock.  These opinions directly 
address the issue under consideration and are highly 
probative.  

The Board has also considered the veteran's assertion that 
the claim should be remanded for additional medical records 
from the 1970s regarding the veteran's heart disease.  The 
Board notes that the November 1996 remand directed the RO to 
attempt to obtain certain medical records from 1978 following 
the veteran's myocardial infarction.  The Board is also aware 
that the Board is obligated by law to ensure that the RO 
complies with its directives and compliance is neither 
optional nor discretionary.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In this case, the Board finds that the most 
recent VA examiner acknowledged the severity of the veteran's 
in-service electrical shock, accepted the fact that the 
veteran's heart disease was first manifested in the 1970s, 
and concluded that there was no causal relationship between 
the two.  Thus, the Board finds that the VA examination 
sufficiently complies with the remand request, and that a 
remand for additional medical records from the 1970s at this 
point would unnecessarily delay resolution of this case.  
Similarly, the recent examination failed to establish any 
relationship between the electric shock and a cognitive 
disorder.  (It is noted that service connection for a back 
disorder was granted, secondary to the electric shock, while 
the case was undergoing remand development.)  There is no 
suggestion that these records would provide information that 
would change the outcome herein.

Finally, the Board has considered the veteran's statements 
and testimony and his wife's testimony that his current heart 
disease and cognitive disorder is related to his in-service 
electrical shock.  Although their statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the objective evidence of 
record showing no causal relationship.  The veteran lacks the 
medical expertise to offer an opinion as to the existence of 
current heart pathology and cognitive disorder, as well as to 
medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted.

Additionally, as to the medical text submitted by the 
veteran, it is noted that there is no medical evidence or 
opinion of record that would establish an etiological link 
for the veteran specifically between any electrical shock in 
service and development of heart disease or cognitive 
disorder beginning in the 1970s.  In Beausoleil v. Brown, 8 
Vet. App. 459 (1996), the Court held that a medical statement 
in question in that case was too general and inconclusive as 
it contained only a generic statement about the possibility 
of a link between chest trauma and restrictive lung disease 
and therefore was not probative. 

Therefore, as noted, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for residuals of a high-voltage electrical shock, 
to include heart disease and a cognitive disorder.


ORDER

The claim for entitlement to service connection for residuals 
of a high-voltage electrical shock, to include heart disease 
and a cognitive disorder, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

